 In the Matter of CHARLES LIVINGSTON & SONS, INC., EMPLOYERandAMALGAMATED CLOTHING WORKERS OF AMERICA (CIO), PETITIONERCase No. 8-RC-452.-Decided September 20, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held at Youngstown, OhioJune 27, 1949, before Philip Fusco, hearing officer.The hearing offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in department store merchandising ofwomen's and misses' wearing apparel at its two establishments inYoungstown, Ohio.The Petitioner and the Retail Clerks Interna-tional Association (AFL), hereinafter called the Intervenor, and theEmployer agreed that the appropriate unit should include all theemployees of both the Company's stores; including regular part-timeemployees, who are scheduled to work 1 day or'more per week, but ex-cluding employees of leased departments, employees in the alterationdepartment,1 professional employees, guards, and supervisors as de-fined in the Act.The parties also agreed that certain executives andbuyers were clearly supervisors and should be excluded and that cer-iThe employees of this department are currently represented by the Petitioner undercontract.86 N. L. R. B., No. 8.30 CHARLES LIVINGSTON & SONS, INC.31tain other employees were not supervisors and should be included.2The parties were in dispute as to the assistant buyer for sportswear,the assistant coat buyer, the credit manager, and the office manager,whom the Petitioner and Intervenor would exclude as supervisory em-ployees, but whom the Employer would include. The Employer fur-ther contended that if these categories of employees were excludedfrom the unit, the assistant credit manager and the fashion coordi-nator, both of whom the Petitioner and Intervenor would include,should also be excluded.Assistant Buyers in Sportswear and Coat DepartmentsThe sportswear department employs nine regular and six extragirls.The assistant buyer, Mrs. Grant, of the department is nowbeing trained to become the head buyer for sportswear.At presentshe works under the direct supervision of the head buyer, Mrs. Alfred,whom she accompanies on buying trips about once a month.Herduties are to see that merchandise is brought up from the receivingroom and properly displayed.For this purpose she comes earlierthan the sales girls and leaves later, and she does not punch a timeclock.She sees to it that customers are properly served and occasion-allymakes sales herself.However, she turns the sale over to oneof the girls for completion since she carries no sales book and shereceives no commission for such sales.She instructs. new girls, as-signs them to wait on customers and also to do inventory work whennecessary.She approves advertising copy and talks to salesmenin the absence of Mrs. Alfred. She approves customer refunds, whichthe sales girls may not do. She is authorized to report to manage-ment concerning the competence of the sales girls, and on one occasion,at the request of management, she discharged an employee for in-competence.Grant receives a salary of $300 a month as against $25a week for the girls, she gets a 30 percent discount as do the headbuyers, as compared to 20 percent for the girls, she gets sick leave,which the sales girls do not and she is not required to wear a blackdress, which the girls must do.3PThe following are to be included:person in charge of unit control and employee Mac-Gregor, workingin unit control;person in charge of receiving and maintenance ; headbookkeeper;and watchman-cleaner.3The Employer contended in its brief that if Grant is excluded,then Phyllis MacGregor,whom the parties stipulated was not a supervisor,should be excluded.MacGregoris an employee in unit control in the suit department.Althoughthe Employer statedthat she is the assistant buyer and"has a job of supervising the entire front of the floor"the evidence does not support the contention that she occupies the same position in thesuitdepartmentas Grant does in the sports department.In enumerating the employeesstipulated to be nonsupervisory in the Employer's brief, Miss MacGregor is described as"an employee in unit control." 32DECISIONS OF NATIONAL LABORRELATIONS BOARDThe assistant buyer (Jo Taylor) works in the coat department onthe third floor which is under the supervision of the president of thecompany, and Taylor is directly responsible to him.Taylor's duties,privileges and responsibilities appear generally to be the same as thoseof Grant, described above, with the following differences.Taylorcarries a sales book and completes her own sales.However, she re-ceives no commission on such sales, but instead, receives a very sub-stantial bonus, once or twice a year.Her bonus last year was $2,300and her Christmas bonus $500 in addition to her monthly salary of$300 a month.Her total salary for that year was therefore $6,400.The sales girls receive $30 a week and a Christmas bonus of $5.Like the head buyers in other departments, she gets a discount of 30percent.Taylor accompanies the president on buying trips once ortwice a year and does buying, herself, for special customers.Un-like Grant, she wears a dark dress, as do other sales girls. She doesnot have the right to hire and fire or make recommendations for suchactions but she does assign girls to various tasks, such as taking ofinventory.The Petitioner and Intervenor would exclude and theEmployer would include Taylor in the unit.It is apparent that Taylor and Grant occupy virtually the samepositions in their respective departments.On the basis of all theevidence, we are of the opinion that although Grant and Taylor donot exercise supervisory authority, their interests are more clearlyidentified with management than with the rank and file 4 employees.We shall exclude them from the unit.Office Manager (Mrs. Aeh)Mrs. Aeh is the office manager in charge of the office employingsome 10 or 11 girls.Her main job is responsibility for keeping cus-tomer accounts, for posting and billing operations and for sending outbills.She has the duty of teaching new girls and correcting any errorsthey may make. The girls report to her, and she reports to the presi-dent.She also reports to the president on the competency of any ofthe girls.She gets a salary of $200 a month, as against $125 to $160for the girls, a.$600 annual bonus and a 30 percent discount, as do thebuyers discussed above, as against a $5 bonus and a 20 percent dis-count for the girls. She does not punch a clock, which the other girlsdo, and she receives sick leave, to which the girls are not entitled.6The Employer contends Aeh is not a supervisor since she has no power4Matter of Denver DryGoodsCompany, 74 N.L. R. B.1167 ;Matter of Cash WholesaleCompany, Inc.,73 N. L. R. B. 699, 702.The evidence shows that some of the older sales girls employed by the company mightbe paid for sick leave but there was no specific evidence identifying those employees. CHARLES LIVINGSTON & SONS, INC.33to hire or fire and that she worksWithand notoverthe girls.Fur-thermore, the Company contends that her bonus is in fact payment fora very considerable amount of overtime that she puts in.We are of the opinion that Aeh is a supervisor within the meaningof the Act, since the evidence shows that she has the authority to re-sponsibly direct the work of the girls in the officesWe agree withthe Company, however, that if she is excluded, then Mr. Witkay, theperson in charge of the receiving and maintenance department, shouldalso be excluded.The parties had stipulated that Witkay was not asupervisor and should be included.The evidence shows, however, thatWitkay is in charge of the receiving room, is responsible for the main-tenance of the building and also buys supplies for the Company.Hehas some 10 employees working directly under his supervision. It wasconceded that he may recommend hiring.We find that Witkay andAeh are supervisors, within the meaning of the Act, and we shallexclude them from the unit.Credit Manager and Assistant Credit ManagerThe creditmanager, Mrs. Grimm,and the assistant credit manager,Mrs. Schoenfelt,constitutethe credit department.Their duties are toapprove or deny applications for credit.They interview applicants,check withthe credit bureau concerning such credit applications andfollow up the rates of repayment of credit accounts.Schoenfelt dis-cusses doubtful cases with Grimm, who makes the necessary decisionsthereon except in cases which Grimm considers doubtful and are takenup with top management.Both report directly to the president or vicepresident.Both get sick leave and neither of them punches a clock.Grimm receives a salary of$7,500 a year,7Schoenfelt gets $2,400, plusan annual bonus of $150 to $200.It was statedthat theirduties andresponsibilities are the same and the only reason for the high salary ofGrimm is because of her long years of experience.The Employerwould include Grimm on theground thatshe exercises no supervisoryauthority either over the assistant or any other employee.Petitionerwould exclude Grimm on the ground that her supervisory status isobvious from her position as credit head and her comparatively highsalary.Petitioner would include the assistant to which the Employerwould agree,if all the other disputed employees are also included inthe unit.We are of the opinion,on the basis of the record,that both6TheOhioPowerCo., 80 N. L. R. B. 1334;Farmville Mfg. Co.,76 N. L. R. B. 237.7 There are only four executives in the store who are more highly paid. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe credit manager and the assistant are managerial employees.Weshall therefore exclude them from the unit."Model and Fashion CoordinatorAlexander is a model in the store. In addition, she arranges forthe staging of about 40 fashion shows a yea: , dicks out the clothesto be worn and hires the models for these occasions.Models are hiredfor the individual shows and are not considered regular employees.Alexander receives a salary of $30 a week for 5 days of work and $35if she works 6 days. She is required to punch a clock and gets a 20percent bonus like the other girls.She reports directly to the presi-dent or vice president.The Petitioner and Intervenor would includeAlexander.The Employer agreed to include her only if the abovedisputed employees were also included.On the basis of the facts set forth above, we conclude and find thatAlexander is a supervisory employee within the meaning of the Act.Her exerciseof the prime supervisory function of hiring is not sporadicor casual 9 but is exercised regularly and with considerable frequency.The fact that the individuals she hires are not considered regular em-ployees is not, in our opinion, the determinative factor in view of thefrequency and regularity with which Alexanderexercisesthis power.She will therefore be excluded from the unit.10We find that all employees of the Employer at its Youngstown, Ohio,department store, including regular part-time employees who arescheduled to work one day or more per week but excluding the assistantbuyer in the sportswear department, the assistant buyer in the coatdepartment, the office manager, the person in charge of thereceiving$Matter of PalaceLaundry DryCleaningCorporation,75 N. L. R. B. 320, footnote 4,where the Board declared"the determination of 'managerial' like the determination of'supervisory'is to someextent necessarily a matter of degree of authority exercised.Wehave inthe past, and before the passage of the recent amendments to the Act,recognizedand defined as 'managerial'employees,executives who formulateand effectuate manage-ment policies by expressingand making operative the decisions of their employer, and haveexcludedsuch managerialemployees from bargaining units.Matter of Ford Motor Com-pany, Chicago Branch,66N. L. R. B. 1317;Matter of Continental Can Company, Inc.,Mono ContainerDivision,74 N. L. it. B. 351.We believe that the Act,as amended,contemplates the continuance of thispractice."See alsoMatterof Sheffield Farms Com-panyInc.,73 N. L. it. B. 572, where the Board excluded the collector from a unit of clericalemployees on the groundthat he developsgeneralpolicy withregard to collections in allbranches,and he checks on the mannerin which such policy is effected.The Board heldhis functions are essentially managerial,distinguishable in character from the duties ofoffice and clerical employees.Matterof Louis Pizitz DryGoodsCompany, 71N. L. it. B.579 where the Board excludedthe assistantcredit manager and the installment collectionmanager from a unit of salesemployeesbecause oftheir functionsand position in thestore hierarchy,9 Cf.Matterof Del Rio & Winter Garden Telephone Company,85N. L. it. B. 199,wherewe included employees in the plant department who had the authority to hireadditional laborers for the duration of special installation jobs because their authoritywas exercised only sporadically and not regularly.10Matterof E. I.Dupont De Nemours Co. Rayon Division,85 N. L.R. B. 1516. CHARLES LIVINGSTON & SONS, INC.35and maintenance department, the credit manager and the assistantcredit manager, the model and fashion coordinator, the employees ofthe leased department, the employees in the alteration department,professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION uAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, at such time as the Boardshall in the future direct, upon advice from the Regional Director thatan election may appropriately be held, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Amalgamated Clothing Workers of America (CIO) or RetailClerks International Association (AFL) or neither.11Any participant in the election ordered herein,may upon its prompt application to,and approval hereof by the Regional Director have its name removed from the ballot.